                                             Case 5:20-cv-06206-BLF Document 8 Filed 02/23/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                            ERNESTO M. CONTRERAS,
                                  11                                                     Case No. 20-06206 BLF (PR)
                                                        Petitioner,
                                  12                                                     ORDER TO SHOW CAUSE
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14        ROSEMARY NDOH, Warden,
                                  15                   Respondent.
                                  16

                                  17
                                               Petitioner, a California inmate, filed a pro se petition for a writ of habeas corpus
                                  18
                                       pursuant to 28 U.S.C. § 2254, challenging his state conviction in Santa Clara County
                                  19
                                       Superior Court.1 Dkt. No. 1. Petitioner requested a stay to exhaust a new claim involving
                                  20
                                       a polygraph test in state court, which the Court denied without prejudice to filing a
                                  21
                                       renewed motion for a stay that satisfied the factors under Rhines v .Weber, 544 U.S. 269
                                  22
                                       (2005). Dkt. No. 7. Petitioner was advised that if he failed to file a renewed motion in the
                                  23
                                       time provided, the matter would proceed on the cognizable claims. Id. at 2. The time for
                                  24
                                       filing a renewed motion has passed with no response from Petitioner. Accordingly, this
                                  25
                                       matter will proceed on the exhausted claims identified below.
                                  26

                                  27
                                       11
                                  28     This matter was reassigned to this Court on October 6, 2020, after Petitioner did not file
                                       consent to magistrate judge jurisdiction in the time provided. Dkt. Nos. 3, 5.
                                             Case 5:20-cv-06206-BLF Document 8 Filed 02/23/21 Page 2 of 3




                                   1                                           DISCUSSION
                                   2   I.      Standard of Review
                                   3           This court may entertain a petition for a writ of habeas corpus “in behalf of a person

                                   4   in custody pursuant to the judgment of a State court only on the ground that he is in

                                   5   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                   6   § 2254(a).
                                               It shall “award the writ or issue an order directing the respondent to show cause
                                   7
                                       why the writ should not be granted, unless it appears from the application that the applicant
                                   8
                                       or person detained is not entitled thereto.” Id. § 2243.
                                   9
                                       II.     Analysis
                                  10
                                               Petitioner claims the following grounds for habeas relief: (1) the trial court
                                  11
                                       incorrectly imposed consecutive sentencing under state law; (2) the state appellate court
                                  12
Northern District of California




                                       denied him due process by failing to remand the matter after the trial court incorrectly
 United States District Court




                                  13
                                       imposed consecutive sentences; and (3) there was insufficient evidence to support Count 3,
                                  14
                                       aggravated sexual assault of a child, in violation of his right to a fair trial and due process.
                                  15
                                       Dkt. No. 1 at 5. Liberally construed, these claims are cognizable under § 2254 and merit
                                  16
                                       an answer from Respondent.
                                  17

                                  18
                                                                                  CONCLUSION
                                  19
                                               For the foregoing reasons and for good cause shown,
                                  20
                                               1.     The Clerk shall serve electronically a copy of this order upon the Respondent
                                  21
                                       and the Respondent’s attorney, the Attorney General of the State of California, at the
                                  22
                                       following email address: SFAWTParalegals@doj.ca.gov. The petition and any exhibits
                                  23
                                       thereto are available via the Electronic Case Filing System for the Northern District of
                                  24
                                       California. The Clerk also shall serve a copy of this order on Petitioner.
                                  25
                                               2.     Respondent shall file with the court and serve on Petitioner, within ninety
                                  26
                                       (90) days of the issuance of this order, an answer conforming in all respects to Rule 5 of
                                  27

                                  28                                                   2
                                            Case 5:20-cv-06206-BLF Document 8 Filed 02/23/21 Page 3 of 3




                                   1   the Rules Governing Section 2254 Cases, showing cause why a writ of habeas corpus
                                   2   should not be issued. Respondent shall file with the answer and serve on Petitioner a copy
                                   3   of all portions of the state trial record that have been transcribed previously and that are
                                   4   relevant to a determination of the issues presented by the petition.
                                   5            If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with
                                   6   the Court and serving it on Respondent within thirty (30) days of his receipt of the
                                   7   answer.
                                   8            3.       Respondent may file a motion to dismiss on procedural grounds in lieu of an
                                   9   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing
                                  10   Section 2254 Cases. If Respondent files such a motion, Petitioner shall file with the Court
                                  11   and serve on Respondent an opposition or statement of non-opposition within twenty-
                                  12   eight (28) days of receipt of the motion, and Respondent shall file with the court and serve
Northern District of California
 United States District Court




                                  13   on Petitioner a reply within fourteen (14) days of receipt of any opposition.
                                  14            4.       It is Petitioner’s responsibility to prosecute this case. Petitioner is reminded
                                  15   that all communications with the Court must be served on Respondent by mailing a true
                                  16   copy of the document to Respondent’s counsel. Petitioner must keep the Court and all
                                  17   parties informed of any change of address by filing a separate paper captioned “Notice of
                                  18   Change of Address.” He must comply with the Court’s orders in a timely fashion. Failure
                                  19   to do so may result in the dismissal of this action for failure to prosecute pursuant to
                                  20   Federal Rule of Civil Procedure 41(b).
                                  21            IT IS SO ORDERED.
                                  22   Dated: _February 23, 2021________                     ________________________
                                                                                             BETH LABSON FREEMAN
                                  23
                                                                                             United States District Judge
                                  24   Order to Show Cause
                                       PRO-SE\BLF\HC.20\06206Contreras_osc
                                  25

                                  26

                                  27

                                  28                                                     3
